 


110 HRES 392 EH: Urging Americans and people of all nationalities to visit the American Cemeteries, Memorials and Markers.
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 392 
In the House of Representatives, U. S.,

May 23, 2007
 
RESOLUTION 
Urging Americans and people of all nationalities to visit the American Cemeteries, Memorials and Markers. 
 
 
Whereas the United States has fought in wars outside of its borders to restore freedom and human dignity; 
Whereas the United States has spent its national treasure and shed its blood in fighting those wars; 
Whereas many of those who died on the battlefield were laid to rest exactly where they fell; 
Whereas those plots of ground are now known as American Cemeteries, Memorials and Markers, and they exist in 10 foreign countries on four continents; 
Whereas these cemeteries exist as the final resting place for American servicemembers who fought valiantly in battles across the globe, including Ardennes and Flanders, Belgium; Manila, the Philippines; North Africa, Tunisia; Florence, Italy; and Normandy, France; 
Whereas each year millions of American and foreign citizens visit the American Cemeteries, Memorials and Markers; 
Whereas these overseas sites annually recognize Memorial Day with speeches, a reading of the Memorial Day Proclamation, wreath laying ceremonies, military bands and units, and the decoration of each grave site with the flag of the United States and that of the host country; and 
Whereas the splendid commemorative sites inspire patriotism, evoke gratitude, and teach history: Now, therefore, be it  
 
That House of Representatives strongly urges Americans and people of all nationalities to visit the American Cemeteries, Memorials and Markers abroad, where the spirit of American generosity, sacrifice, and courage are displayed and commemorated. 
 
Lorraine C. Miller,Clerk.
